In an action to recover damages for personal injuries, etc., the defendant Central Water Systems Installation, Inc., appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated January 19, 2005, which denied its motion pursuant to CELR 510 and 511 to change the venue of the action from Kings County to Sullivan County.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to change the venue of the ac*430tion from Kings County to Sullivan County based upon “the convenience of material witnesses and the ends of justice” (CPLR 510 [3]). The appellant failed to submit sufficient evidence to establish the necessary criteria to demonstrate entitlement to that relief (see O’Brien v Vassar Bros. Hosp., 207 AD2d 169 [1995]). The affidavits of the prospective witnesses failed to disclose their addresses, and the nature and materiality of their anticipated testimony (see Darcy v Adco Elec., 303 AD2d 359 [2003]; Fernandes v Lawrence, 290 AD2d 412 [2002]; Romero v Mitchelltown Apts., 281 AD2d 612 [2001]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.